DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 10/13/2021 have been entered. Claims 1,  remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 24, 26, 30, 38-39, and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 6,291,797, of record) in view of Bradley (US 5,824,374).
Regarding claim 1, Koyama discloses a method for geometrically modifying high-index dielectric structures (see Fig 4) on a support structure (see Fig 6; glass substrate referred to as support structure and two dielectric layers closest to said substrate), said method comprising: a. providing a support structure (see Fig 6; glass substrate referred to as support structure and first two dielectric layers), b. providing a first plurality of high-index dielectric structures (see Fig 6; first five TiO2 layers are provided to form a first plurality of high- index structures), said first plurality of high-index dielectric structures being supported by the support structure (see Fig 6; layer are supported by said substrate), c. changing a geometry specifically of high-index dielectric structures (see Fig 7; Col 3, lines 36-55; geometry is specifically changed by ablation) within a second plurality of high-index dielectric structures (see Fig 6; second plurality of high-index structures refers to the first three TiO2 layer within the 5 Ti02 layers of the first plurality of structures), wherein the second plurality of high-index dielectric structures is a sub-set of the first plurality of high-index dielectric structures (see Fig 6; TiO2 layers are a subset of the first plurality of high index structures), wherein said changing the geometry is carried out by photothermally melting at least a portion of each of the high-index dielectric structures within the second plurality of high-index dielectric structures (Col 3, 
Bradley disclose the method (see Figs 1A-1O) wherein a plurality of holes in a high-index dielectric film, wherein said holes correspond to said topographical features (see Fig 1O; Col 12, lines 4-26; dielectric film 30 has gaps or holes wherein holes correspond to topographical features of substrate which includes elements 20, 22, and 24).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama with wherein a plurality of holes in a high-index dielectric film, wherein said holes correspond to said topographical features of Bradley for the purpose of improving the modification of films so as to improve the resolution of the features on the film.
Regarding claim 24, Koyama in view of Bradley discloses the method (Koyama: see Fig 4) according to claim 1, wherein the first plurality of high-index dielectric structures comprise germanium (Koyama: Col 4, lines 48-56; dielectric structure may be composed of germanium oxide). 
Regarding claim 26, Koyama in view of Bradley discloses the method according (Koyama: see Fig 4) to claim 1, further comprising: -preparing the first plurality of high-index dielectric structures by depositing a high-index dielectric film on the support structure with the topographical features (Koyama: Col 3, lines 61-65; high-index dielectric film is deposited on substrate). 
Regarding claim 30, Koyama in view of Bradley discloses the method according (Koyama: see Fig 4) to claim 1, wherein the first plurality of high-index dielectric structures comprise a material being any one of: a. TiO2, b. AI203, c. Si, d. Ge, e. GaAs, 
Regarding claim 38, Koyama discloses a product (see Fig 4) comprising: a. a support structure (see Fig 6; glass substrate referred to as support structure and two dielectric layers closest to said substrate), b. a first plurality of high-index dielectric structures (see Fig 6; first five TiO2 layers are provided to form a first plurality of high-index structures), said first plurality of high-index dielectric structures being supported by the support structure (see Fig 6; layer are supported by said substrate), c. a second plurality of high-index dielectric structures (see Fig 6; second plurality of high-index structures refers to the first three TiO2 layers provided within), wherein the second plurality of high-index dielectric structures is a sub- set of the first plurality of high-index dielectric structures (see Fig 6; TiO2 layers area subset of the first plurality of high index structures), wherein said changing the geometry is carried out by photothermally melting at least a portion of each of the high-index dielectric structures within the second plurality of high-index dielectric structures (Col 3, lines 36-55; changing the geometry is carried out by laser ablation of portions of high index dielectric structures including the second plurality of high index structures) by radiating the second plurality of high-index dielectric structures with incident electromagnetic radiation (Col 3, lines 36-55; electromagnetic radiation is used to radiate film) having an incident intensity in a plane of the second plurality of high-index dielectric structures (Col 4, lines 26-34; incident intensity of laser depending on distribution), and thereby exciting resonances associated with each of the high-index dielectric structures within the second plurality of high-index dielectric structures (Col 5, lines 1-6; excimer laser used to excite high-index dielectric 
Bradley disclose the method (see Figs 1A-1O) wherein a plurality of holes in a high-index dielectric film, wherein said holes correspond to said topographical features (see Fig 1O; Col 12, lines 4-26; dielectric film 30 has gaps or holes wherein holes correspond to topographical features of substrate which includes elements 20, 22, and 24).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama with wherein a plurality of holes in a high-index dielectric film, wherein said holes correspond to said topographical features of Bradley 
Regarding claim 39, Koyama in view of Bradley discloses the product according to claim 38 (Koyama: see Fig 8), wherein a geometry of each high-index dielectric structure within the second plurality of dielectric structures (Koyama: see Fig 8; second plurality refers to first three TiO2 dielectric layers) is different with respect to each high-index dielectric structure within the first plurality of high-index dielectric structure which is not within the second plurality of dielectric structures (Koyama: see Fig 8; as layers extend from the substrate each layer contains different geometry meaning that layers in second plurality are different from those not in second plurality of dielectric structures). 
Regarding claim 45, Koyama in view of Bradley discloses a method of using the product of claim 38 (Koyama: see Fig 8) comprising: providing the product of claim 38; and using said product to macroscopically print, microscopically print, sort data, assess laser power, sensing, focus a beam of electromagnetic radiation, or disperse a beam of electromagnetic radiation (Koyama: Col 4, lines 13-18; product used as a diffraction grating thus to disperse beams of electromagnetic radiation). 
Regarding claim 46, Koyama in view of Bradley discloses the method according to claim 1 (Koyama: see Fig 8), wherein the plurality of high-index dielectric structures are isolated high-index dielectric structures (see Fig 8; plurality of high index dielectric structures are isolated from each other by an air gap).  
Claims 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 6,291,797, of record) in view of Bradley (US 5,824,374) as applied to claim 1 above, and further in view of Yang (US 2017/0192351, of record). 
Regarding claim 25, Koyama in view of Bradley discloses the method according to claim 1. Koyama in view of Bradley does not disclose further comprising: -preparing the topographical features by imprinting. Koyama in view of Bradley and Yang are related because both teach a method for geometrically modifying high-index dielectric structures on a support structure. 
Yang discloses a method for geometrically modifying dielectric structures (Fig 3), further comprising: -preparing the topographical features by imprinting (see Fig 3; Para [0019]; film may be fabricated using nanoimprint). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Bradley with further comprising: -preparing the topographical features by imprinting of Yang for the purpose of increasing the sharpness of color printing to allow for more detailed structures. 
Regarding claim 27, Koyama in view of Bradley discloses the method according to claim 1. Koyama in view of Bradley does not disclose wherein a colour printing or data recording resolution of the geometrically modified high-index dielectric structures on the support structure is below the diffraction limit with respect to the incident electromagnetic radiation. Koyama in view of Bradley and Yang are related because both teach a method for geometrically modifying high-index dielectric structures on a support structure.
Yang discloses a method for geometrically modifying dielectric structures (Fig 3), wherein a colour printing or data recording resolution (Para [0024]) of the geometrically modified high-index dielectric structures on the support structure (Fig 3; Para [0075]; 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Bradley with wherein a colour printing or data recording resolution of the geometrically modified high-index dielectric structures on the support structure is below the diffraction limit with respect to the incident electromagnetic radiation of Yang for the purpose of increasing the sharpness of color printing to allow for more detailed structures. 
Regarding claim 28, Koyama in view of Bradley discloses the method according to claim 1. Koyama in view of Bradley does not disclose wherein a colour printing or data recording resolution of the geometrically modified high-index dielectric structures on the support structure is more than 10 kDPI. Koyama in view of Bradley and Yang are related because both teach a method for geometrically modifying high-index dielectric structures on a support structure. 
Yang discloses a method for geometrically modifying dielectric structures (Fig 3), wherein a colour printing or data recording resolution (Para [0024]) of the geometrically modified high-index dielectric structures on the support structure is more than 10 kDPI (Fig 3; Para [0075]; resolution is 1045 dpi). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Bradley with wherein a colour printing or data recording resolution of the geometrically modified high-index dielectric structures on the support structure is more than 10 kKDPI of Yang for the purpose of increasing the sharpness of color printing to allow for more detailed structures. 
Claims 29, 35-37, 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 6,291,797, of record) in view of Bradley (US 5,824,374) as applied to claims 1 and 38 above, and further in view of Maury (US 2017/0227681, of record). 
Regarding claim 29, Koyama in view of Bradley discloses the method according to claim 1. Koyama in view of Bradley does not disclose wherein a reflectance of the second plurality of high-index dielectric structures on the support structure is less than 10%. Koyama in view of Bradley and Maury are related because both methods for making an optical film on support or substrate. 
Maury discloses a method for making an optical film (see Fig 6), wherein a reflectance of the second plurality of high-index dielectric structures (see Fig 6; Para [0065-68]; second plurality of high index structures refers to metal layer of prior art) on the support structure is less than 10% (see Fig 3; reflectance of structure is less than 10%). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Bradley with wherein a reflectance of the second plurality of high-index dielectric structures on the support structure is less than 10% of Maury for the purpose of increasing the transmission of light through the device so as to allow for greater throughput. 
Regarding claim 35, Koyama in view of Bradley discloses the method according to claim 1. Koyama in view of Bradley does not disclose wherein the first plurality of high-index dielectric structures are present on a lens. Koyama in view of Bradley and Maury are related because both methods for making an optical film on support or substrate. 
Maury discloses a method for making an optical film (see Fig 6), wherein the first plurality of high-index dielectric structures (see Fig 6; Para [0065-68]; first plurality of 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Bradley with wherein the first plurality of high-index dielectric structures are present on a lens of Maury for the purpose of improving the anti- reflective properties of lens. 
Regarding claim 36, Koyama in view of Bradley in view of Maury discloses the method according (Maury: see Fig 6) to claim 35, wherein the lens is an ophthalmic lens (Maury: see Fig 6; Para [0054]; lens is an ophthalmic lens). Regarding claim 37, Koyama in view of Bradley discloses the method according to claim 1. Koyama in view of Bradley does not disclose wherein the first plurality of high-index dielectric structures are present on a lens and, wherein said lens is any one of: a. a lens for a pair of glasses, or b. a contact lens. Koyama in view of Bradley and Maury are related because both teach methods for making an optical film on support or substrate. 
Maury discloses a method for making an optical film (see Fig 6), wherein the first plurality of high-index dielectric structures are present on a lens (see Fig 6; Para [0065- 68]; first plurality of high index structures refers to combination of metal layer, wetting layer, and protective layer that are on a lens) and, wherein said lens is any one of: a.a lens for a pair of glasses, or b. a contact lens (see Fig 6; Para [0054]; structure prepared on contact lens). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Bradley with wherein the first plurality of high-index dielectric structures are present on a lens and, wherein said lens is any one 
Regarding claim 40, Koyama in view of Bradley discloses the product according to claim 38. Koyama in view of Bradley does not disclose, wherein the product furthermore comprises a lens and, wherein the first plurality of high-index dielectric structures are present on the lens. Koyama in view of Bradley and Maury are related because both teach methods for making an optical film on support or substrate. 
Maury discloses the product (see Fig 6) wherein the product furthermore comprises a lens (see Fig 6; Para [0054]; structure prepared on contact lens) and, wherein the first plurality of high-index dielectric structures are present on the lens (see Fig 6; Para [0065-68]; first plurality of high index structures refers to combination of metal layer, wetting layer, and protective layer that are on a lens). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Bradley with wherein the product furthermore comprises a lens and, wherein the first plurality of high-index dielectric structures are present on the lens of Maury for the purpose of improving the anti-reflective properties of ophthalmic lens. 
Regarding claim 43, Koyama in view of Bradley discloses the product according to claim 38. Koyama in view of Bradley does not disclose, wherein the product further comprises a lens, wherein the first plurality of high-index dielectric structures are present on the lens and wherein said lens is a contact lens. Koyama in view of Bradley and Maury are related because both teach methods for making an optical film on support or substrate.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Bradley with wherein the product further comprises a lens, wherein the first plurality of high-index dielectric structures are present on the lens and wherein said lens is a contact lens of Maury for the purpose of improving the anti- reflective properties of ophthalmic lens.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 6,291,797, of record) in view of Bradley (US 5,824,374) as applied to claim 1 above, and further in view of (US 9,128,230, of record). 
Regarding claim 31, Koyama in view of Bradley discloses the method according to claim 1. Koyama in view of Bradley does not disclose wherein the high-index dielectric structures on or in said topographical features have lateral dimensions, which each exceed a dimension in a direction being orthogonal to a supporting surface of the support structure. Koyama in view of Bradley and Mohamed are related because both teach processes for patterned high-index dielectric structures. 
Mohamed discloses a method of patterning high-index dielectric structures (Col. 4, lines 21-45), wherein the high-index dielectric structures on or in said topographical features have lateral dimensions (Col 3, line 57 — Col 4, line 20; lateral dimensions of structure is 1049nm by 510nm), which each exceed a dimension in a direction being orthogonal to a 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Bradley with wherein the high-index dielectric structures on or in said topographical features have lateral dimensions, which each exceed a dimension in a direction being orthogonal to a supporting surface of the support structure of Mohamed for the purpose of miniaturizing the thin film so as to fit onto an ophthalmic lens.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 6,291,797, of record) in view of Bradley (US 5,824,374) as applied to claim 1 above, and further in view of Meunier (US 2009/0075402, of record). 
Regarding claim 32, Koyama in view of Bradley discloses the method according to claim 1. Koyama in view of Bradley does not disclose wherein said incident intensity is less than an incident intensity required to melt a film of a corresponding material and a corresponding thickness as the high-index dielectric structures within the second plurality of high-index dielectric structures. Koyama in view of Bradley and Meunier are related because both disclose methods for modifying high- index dielectric structures. 
Meunier discloses the method for modifying high-index dielectric structures (see Fig 7), wherein said incident intensity is less than an incident intensity required to melt a film of a corresponding material and a corresponding thickness as the high-index dielectric structures within the second plurality of high-index dielectric structures (Para [0012-15]; intensity can be controlled to be less than that needed to melt film at thickness of a dielectric layer 6). 
. 
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 6,291,797, of record) in view of Bradley (US 5,824,374) as applied to claim 1 above, and further in view of Seo (US 2008/0129936, of record). 
Regarding claim 33, Koyama in view of Bradley discloses the method according to claim 1. Koyama in view of Bradley does not disclose wherein changing the geometry of specifically the second plurality of high- index dielectric structures, is configured to allow: - colour mixing, - half-toning, or - dithering. Koyama in view of Bradley and Seo are related because both teach methods of modifying dielectric structures. 
Seo discloses the method of modifying dielectric structures (see Fig 19), wherein changing the geometry of specifically the second plurality of high-index dielectric structures (see Fig 5; SiO02 and Ta205 comprise a second plurality of dielectric structures), is configured to allow: - colour mixing, - half-toning, or — dithering (see Fig 19; Para [0097]; structures allow for color mixing). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Bradley with wherein changing the geometry of specifically the second plurality of high-index dielectric structures, is 
Regarding claim 34, Koyama in view of Bradley discloses the method according to claim 1. Koyama in view of Bradley does not disclose wherein changing the geometry of a second plurality of high-index dielectric structures, comprises changing the geometry for high- index dielectric structures within the second plurality of high-index dielectric structures into a plurality of different geometries. Koyama in view of Bradley and Seo are related because both teach methods of modifying dielectric structures. 
Seo discloses the method (see Fig 19) of modifying dielectric structures, wherein changing the geometry of a second plurality of high-index dielectric structures (see Fig 5; S102 and Ta205 comprise a second plurality of dielectric structures), comprises changing the geometry for high- index dielectric structures within the second plurality of high-index dielectric structures into a plurality of different geometries (see Fig 19; geometry of structures is changed into a plurality of different geometries). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Bradley with wherein changing the geometry of a second plurality of high-index dielectric structures, comprises changing the geometry for high- index dielectric structures within the second plurality of high-index dielectric structures into a plurality of different geometries of Seo for the purpose of improving color contrast of modified structures. 
Claims 41-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 6,291,797, of record) in view of Bradley (US 5,824,374) as applied to claim 38 above, and further in view of Bolshakov (US 2017/0235020, of record). 
Regarding claim 41, Koyama in view of Bradley discloses the product according to claim 38. Koyama in view of Bradley does not disclose, wherein the lens is an ophthalmic lens. Koyama in view of Bradley and Bolshakov are related because both teach methods for making an optical film on support or substrate. 
Bolshakov discloses the product (see Fig 1) wherein the lens is an ophthalmic lens (see Fig 1; Para [0044]; product is an ophthalmic lens). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Bradley with wherein the lens is an ophthalmic lens of Bolshakov for the purpose of improving the anti-reflective properties of ophthalmic lens. 
Regarding claim 42, Koyama in view of Bradley discloses the product according to claim 38. Koyama in view of Bradley does not disclose, wherein the product furthermore comprises a lens, wherein the first plurality of high-index dielectric structures are present on the lens and, wherein said lens is a lens for a pair of glasses. Koyama in view of Bradley and Bolshakov are related because both teach methods for making an optical film on support or substrate. 
Bolshakov discloses the product (see Fig 1) wherein the product furthermore comprises a lens (see Table 2), wherein the first plurality of high-index dielectric structures are present on the lens (see Table 2; plurality of high-index structures present on lens) and, wherein said lens is a lens for a pair of glasses (Para [0118]; lens is for spectacles). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Bradley with wherein the product furthermore comprises a lens, wherein the first plurality of high-index dielectric 
Regarding claim 44, Koyama in view of Bradley in view of Bolshakov discloses a pair of glasses comprising a lens (Bolshakov; Para [0118]; discloses glasses/spectacles comprising a lens with high-index dielectric structures) according to claim 41.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872